DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
A Replacement Sheet for Fig. 1 and New Sheets for Figs. 28 and 29 were received on June 25, 2021.  These drawings are acceptable.  The Drawing Objection is withdrawn in view of these Drawing Amendments and Applicant’s arguments, as described in pages 11-12 of Applicant’s June 25, 2021 Response.
Specification
The Amendments to the Specification are acceptable and will be entered. 

Response to Arguments
Applicant’s arguments, see page 13, filed June 25, 2021, with respect to Claims 18-19 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 18-19 has been withdrawn. 
Applicant’s arguments, see page 13, filed June 25, 2021, with respect to Claims 14-15 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of Claims 14-15 has been withdrawn. 

Applicant’s arguments, see pages 13-17, filed June 25, 2021, with respect to Claims 1-7, 10-15, 20-25, and 28-34 have been fully considered and are persuasive.  The 35 USC 103 rejections of Claims 1-7, 10-15, 20-25, and 28-34 have been withdrawn. 

Allowable Subject Matter
Claims 1-9, 11-14, and 17-34 are allowed.

The following is an examiner’s statement of reasons for allowance:
While the prior art discloses bin packing systems and methods that include first and second conveyor lanes for transporting individual bags to first and second bag group staging areas for forming groups of bags (e.g., see Roberts et al., US 5,540,545, previously cited) and bin packing systems and methods that include first and second bin staging areas and a robot having an EOAT that picks groups of bags from the bag staging areas and alternatively packs the first and second bins with picked groups (e.g., Fallis, US 8,997,438, previously cited), the prior art fails to teach bin packing systems and methods having the combination of all of these features, in addition to a conveyor system for each of the first and second bin staging areas
While the prior art discloses a system for staging a group of bags prior to packing the bags in a bin, the system having a conveyor and a shuttle that is located under a discharge end of the conveyor and that is laterally movable relative to the conveyor so that successive bags discharges from the conveyor can be deposited on the shuttle (e.g., see Black et al., US 7,856,797, cited previously), the prior art fails to staging systems having the combination of all of these features, in addition to the shuttle having a base, a backplate that extends upwardly from a rear of the base, and end plates extending upwardly from opposed ends of the base, wherein the backplate is raiseable and lowerable relative to the base by a powered actuator so that a robot with an EOAT can grab the group of staged bags from the shuttle so as to place that group of bags in a bin (see Claim 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2021/0284370 discloses a bin packing system that has two bag infeed lanes that feed separate bag staging areas, however, this reference 
US 5,372,472 discloses a palletizing system that has multiple infeed product lines that feed individual products to a single staging area where they are grouped into a layer, and then the layer is moved by a single transfer device that places the layer on one of the multiple pallets each having their own outfeed conveyor for forming mixed pallets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652